Sheldon, Scholfield and Craig, JJ., dissenting: Ante-nuptial agreements in regard to property rights have received the repeated sanction of this court. (Phelps v. Phelps, 72 Ill. 545; Jordan v. Clark, 81 id. 465; McGee v. McGee, 91 id. 548.) In the case first named, the court admitted that such a contract would have effect to debar the wife of dower in the husband’s real estate, and prevent her taking any portion thereof as heir, under the statute, but would not deprive her of her right to the specific articles of personal property allowed by the statute in all eases for the benefit of the widow and family of a deceased person. But this was on the express ground that the latter was a provision which was not for the sole benefit of the widow, but for the benefit of herself and the family, and that she could not be permitted, by an act of hers, to defeat such a provision, which was for the family’s benefit as well as her-own. In the last named case the question was made whether such a contract would defeat the homestead right of the widow where there were two minor children, and it was held that it would not,—that the homestead right was not in the widow alone, but also in the minor children during their minority, and in order to their enjoyment of it the widow must have it also, and therefore, the homestead right being for the benefit of the widow and minor children, it would not be cut off by any ante-nuptial contract. The rights claimed by the widow in the above cases were allowed to her against her ante-nuptial contract, because the statutory provisions under which they were claimed were for the benefit of others besides herself, and the rejection of her claim would have been the denial to such others of the benefit of such provisions; and the inference from the reasoning in those eases is, that the decisions would have been different if the widow’s own personal interests alone had been concerned. In the present case it is the personal interest of the widow alone which is involved. There are no minor children. It is the widow alone who can claim a homestead right in the property,- and in such a case we think consistency of decision requires that the .homestead right of the widow should be held to be barred by the ante-nuptial agreement, as well as the right of dower. This we regard as in consonance with the former decisions of this court respecting such agreements. The statutory provision as to the mode of release of the homestead right we consider as applying only to -releases made during the subsistence of the marriage relation between the parties.